Title: From Thomas Jefferson to Caspar Wistar, 8 March 1808
From: Jefferson, Thomas
To: Wistar, Caspar


                  
                     Dear Sir 
                     
                     Washington Mar. 8. 08.
                  
                  I wrote you on the 19th. Dec. my expectations of the arrival at this place of the big bones which General Clarke had dug from the lick & forwarded to me. they arrived last night, and now I must repeat my hope that you will think the object worthy of a visit to this place in order to select for the society whatever is unpossessed by them. it is only the duplicates of what they possess which I would wish to send to the National institute, which I believe possesses scarcely any of these bones. may I not hope you will take this trouble. the roads are already fine, & the season authorizes us to expect fine weather. pray let me hear from you and accept my salutations and assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               